NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 07a0322n.06
                               Filed: May 8, 2007

                                                 06-2066

                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT


DARNELL ZANDERS,                                      )
                                                      )
        Plaintiff-Appellant,                          )
                                                      )
v.                                                    )    ON APPEAL FROM THE UNITED
                                                      )    STATES DISTRICT COURT FOR THE
JOHN E. POTTER, Postmaster General,                   )    EASTERN DISTRICT OF MICHIGAN
United States Postal Service,                         )
                                                      )
        Defendant-Appellee.                           )




      Before: DAUGHTREY and GIBBONS, Circuit Judges, and SCHWARZER,* District
Judge.


        PER CURIAM. The plaintiff, Darnell Zanders, appeals from the district court’s grant

of summary judgment to the defendant, John Potter, the Postmaster General of the United

States Postal Service, in this suit brought pursuant to the provisions of Title VII of the Civil

Rights Act of 1964, 42 U.S.C. §§ 2000e - 2000e-17. Zanders, an African-American male,

alleged that he was the victim of racial discrimination because his supervisor, John Talick,

placed a letter of warning in Zanders’s file as a result of acts and omissions that the plaintiff

asserts were also committed by a white male who did not receive similar discipline from

his superiors.


        *
          The Hon. W illiam W Schwarzer, United States District Judge for the Northern District of California,
sitting by designation.
06-2066
Zanders v. Potter

       The district court concluded that because the letter of warning did not result in a loss

of position, salary, benefits, or prestige, it could not be considered an adverse employment

action of the type necessary to establish a prima facie case of discrimination. In fact, the

record in this case indicates that Zanders has continued to receive salary increases, “spot”

awards, and excellent evaluations even after the issuance of the letter of warning.


       Alternatively, the district court determined that “even if Plaintiff were able to

demonstrate an adverse employment action, Defendant would still be entitled to summary

judgment because Plaintiff has not shown that he ‘was treated differently than similarly

situated individuals outside of his protected class.’” In reaching that conclusion, the district

judge noted that, although Zanders and the white male filled the same supervisory position,

the white male did so only on an interim basis while the plaintiff was on another assignment

and that “the expectations for an employee in a non-supervisory role who temporarily

assumes a supervisory role would be lower, or at least different, than the expectations for

a permanent manager.”


       The district court in this case has ably summarized the relevant evidence and has

correctly identified the applicable law. Given that treatment of the plaintiff’s claims, the

issuance of a full, written opinion by this court would be duplicative and would serve no

precedential purpose. We therefore AFFIRM the judgment of the district court upon the

reasoning set forth in that court’s opinion and order filed on July 21, 2006.




                                             -2-